Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1-5,7,10-14,16-20 and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravid et al. (US20160345845A1; hereinafter known as Ravid).
	Regarding claim 1, Ravid teaches a physiological monitoring device comprising (See Ravid Figure 3 and [0026]): 
at least one antenna and associated circuitry configured to direct radio-frequency (RF) waves in a range from about 100 MHz to about 5 GHz towards an artery located within a tissue of a subject and receive reflected RF waves from the artery (See Ravid [0026], the RF sensor (antenna) 301 transmit RF waves 303 (the RF range is 300MHz to 3GHZ [0021]) to monitor arteries via their reflections (See [0027]) with the control of the antenna implemented in circuitry, computers, hardware/firmware [0034] see Figure 3 and 5); 
circuitry comprising at least one controller and configured to (See Ravid Figure 5 processor 404);
	(a) control generation and transmission of the RF waves (See Ravid [0024, 0026, 0035] RF sensors may generate and transmit RF waves with the method for operating sensors implemented by computer), 
	(b) process reflected RF waves into RF signals corresponding to the reflected RF waves (See Ravid [0024][0032] [0035], RF sensors may be located so that the antennae receives reflections from the heart, for example, at the sternum. The heart signals can be isolated by a combination of range and Doppler filtering of the RF signals. For example, the RF signal may be filtered to isolate heart reflections from the relevant depth, and may also be filtered to remove reflections from static object), 
	(c) analyze the RF signals to determine a time varying radar cross-section (RCS) of the artery over a duration of time (See Ravid [0026], the time varying RCS measured based on the reflected RF waves over a cardiac pressure cycle); 
	(d) determine at established intervals within the duration of time based on the RCS at least one physiological condition including at least one of: a heart-rate, ventricular ectopic beats (VEB), ventricular runs, ventricular tachycardia, ventricular fibrillation, atrial fibrillation, bradycardia, and tachycardia (See Ravid claim 53, a peak to peak amplitude), and 
	(e) output at least one of an alert and a signal corresponding to the determined and/or updated at least one physiological condition (See Ravid [0032], outputs the arterial pulse wave via any suitable media).
	Regarding claim 2, Ravid teaches a housing configured for removable attachment to or proximate the skin of the user (See Ravid [0028] and Figure 4, the RF sensors may be incorporated into clothing, chest straps, wrist straps, skin patches), wherein the at least one antenna is arranged on the housing (See Ravid [0028], the RF sensors may be incorporated into clothing, chest straps, wrist straps, skin patches).
	Regarding claim 3, Ravid teaches wherein the at least one controller (See Ravid processor 404) is configured to analyze the RF signals by identifying reflected RF waves from a predetermined depth beneath the skin selected so as to correspond to an artery within the tissue of the subject (See Ravid [0027], the RF sensor allows the RF waves to penetrate into a particular depth into the body, allowing for choosing an artery for observations via the RF reflections, with filtering to remove reflections from static objects (See Figure 3 and 5)).	Regarding claim 4, Ravid teaching wherein the at least one controller (See Ravid Figure 5 part 404) is further configured to identify the reflected RF waves from the predetermined depth beneath the skin (See Ravid [0027]) by selecting the reflected RF waves having highest pulsating amplitudes of the corresponding RF signals (See Ravid [0026][0027], the RF sensor allows the RF waves to penetrate into particular depth into the body, allowing for choosing an artery for observation via the RF reflections, with filtering to remove reflection from static objects (including highest pulsating amplitudes)).
	Regarding claim 5,Ravid teaches wherein the at least one controller is configured to analyze the RF signals by analyzing each RF signal to detect arterial waveform peaks of the artery (See Ravid claim 53 and [0032] from the RCS, an arterial pulse waveform 304 representing the pulse wave may be determined, and in turn outputs such as the cardiac output and peak to peak amplitude), wherein the detected waveform peaks corresponds to beats of the user heart (See Ravid claim 53 and [0032] from the RCS, an arterial pulse waveform 304 representing the pulse wave may be determined, and in turn outputs such as the cardiac output and peak to peak amplitude).	Regarding claim 7, Ravid teaches further comprising attachment mechanism for removably attaching the device to or proximate the skin of the user (See Ravid [0028], the RF sensors may be incorporated into clothing, chest straps, wrist straps, skin patches), wherein the attachment mechanism is selected from the group consisting of: a vest, a garment, a wrist strap, a bracelet, a patch, and a chest strap (See Ravid [0028], the RF sensors may be incorporated into clothing, chest straps, wrist straps, skin patches).
	Regarding claim 10, Ravid teaches wherein the established interval comprises a duration between a first pulse to a second pulse of the patient (See Ravid [0024] [0032], the time varying RCS measured by the reflected RF waves over a cardiac pressure cycle).	Regarding claim 11, Ravid teaches wherein the established interval between the first and second pulse is at least one of predetermined and user configurable (See Ravid [0024] [0032], the time varying RCS measured by the reflected RF waves over a cardiac pressure cycle (pre-determined)) 	Regarding claim 12, Ravid teaches further comprising at least two ECG electrodes (See Ravid [0029] two ECG sensors).	Regarding claim 13, Ravid teaches wherein the device circuitry is configured to control the at least one antenna to emit frequencies in one or more ranges from about 100 MHz to about 1 GHz, about 200 MHz to about 2.5GHz, about 200 MHz to about 3GHz, and about 500 MHz to about 5 GHz (See Ravid [0026], the RF sensor (antenna) 301 transmit RF waves 303 (the RF range is 300MHz to 3GHZ [0021])).	Regarding claim 14, Ravid teaches wherein the circuitry comprising the at least one controller is configured to determine occurrence of the at least one physiological condition based on ECG signals from the at least two ECG electrodes ( See Ravid [0029] two RF sensors, in some embodiments, may be synchronized. An example way to achieve synchronization may be by using two ECG sensors, where the R peak can be viewed as the synchronizing marker), and verify the occurrence at least one physiological condition based on the time-varying RCS of the artery (See [0029], two ECG sensors used to view R peak for synchrozing the PTT with the RF sensors).
	Regarding claim 16, Ravid teaches a physiological monitoring system comprising (See Ravid Figure 3 and [0026]): 
a physiological monitoring device (See Ravid Figure 3 and 5) comprising: 
at least one antenna and associated circuitry configured to direct radio- frequency (RF) waves in a range from about 100 MHz to about 5 GHz towards an artery located within a tissue of a subject and receive reflected RF waves from the artery (See Ravid [0026], the RF sensor (antenna) 301 transmit RF waves 303 (the RF range is 300MHz to 3GHZ [0021]) to monitor arteries via their reflections (See [0027]) with the control of the antenna implemented in circuitry, computers, hardware/firmware [0034] see Figure 3 and 5);
and device circuitry comprising at least one controller and electrically coupled to the at least one antenna and configured to (See Ravid Figure 5 processor 404 and the multiple RF sensors): 
control generation and transmission of the RF waves (See Ravid [0024, 0026, 0035] RF sensors may generate and transmit RF waves with the method for operating sensors implemented by computer), 
process reflected RF waxes into RF signals corresponding to the reflected RF waves (See Ravid [0024][0032] [0035], RF sensors may be located so that the antennae receives reflections from the heart, for example, at the sternum. The heart signals can be isolated by a combination of range and Doppler filtering of the RF signals. For example, the RF signal may be filtered to isolate heart reflections from the relevant depth, and may also be filtered to remove reflections from static object), and communications circuitry configured for wired or wireless transmission of the RF signals to an external entity (See Ravid [00034-0035], a processor may generate outputs on the arterial pulse wave form via any suitable media);
remote processing server comprising server circuitry configured to (See Ravid [0034-0035]): 
(a) analyze the RF signals to determine a time varying radar cross-section (RCS) of the artery over a duration of time (See Ravid [0026], the time varying RCS measured based on the reflected RF waves over a cardiac pressure cycle); 
(b) determine at established intervals within the duration of time based on the RCS at least one physiological condition including at least one of a heart-rate, ventricular ectopic beats (VEB), ventricular runs, ventricular tachycardia, ventricular fibrillation, atrial fibrillation, bradycardia, and tachycardia (See Ravid claim 53, a peak to peak amplitude); and 
(c) output at least one of an alert and a signal corresponding to the determined and/or updated at least one physiological condition (See Ravid [0032], outputs the arterial pulse wave via any suitable media).	Regarding claim 17, Ravid teaches a physiological blood pressure monitoring device, comprising (See Ravid Figure 3 and [0026]): 
at least one antenna and associated first circuitry configured to transmit radio-frequency (RF) waves in a range from about 100 MHz to about 5GHz (See Ravid [0026], the RF sensor (antenna) 301 transmit RF waves 303 (the RF range is 300MHz to 3GHZ [0021]) to monitor arteries via their reflections (See [0027]) with the control of the antenna implemented in circuitry, computers, hardware/firmware [0034] see Figure 3 and 5) towards an artery of a subject located within an interrogation zone of tissue and proximate the at least one antenna and receive reflected RF waves from the artery (See Ravid [0021,0024,0032], RF sensors(antennas) can approximate the skin and monitor the reflection from arteries within the tissues (also see Figure 3 and 5); 
second circuitry comprising at least one controller (See Ravid [0024,0026,0032], processor 504 and see Figure 5) and configured to: 
control generation of the RF waves (See Ravid [0024, 0026, 0035] RF sensors may generate and transmit RF waves with the method for operating sensors implemented by computer)), 
process reflected RF waves into RF signals corresponding to the reflected RF waves (See Ravid [0024][0032] [0035], RF sensors may be located so that the antennae receives reflections from the heart, for example, at the sternum. The heart signals can be isolated by a combination of range and Doppler filtering of the RF signals. For example, the RF signal may be filtered to isolate heart reflections from the relevant depth, and may also be filtered to remove reflections from static object), analyze the RF signals to determine a time varying radar cross-section of the artery over a duration (See Ravid [0026], the time varying RCS measured based on the reflected RF waves over a cardiac pressure cycle); 
determine an associated pulse waveform from the time varying radar cross- section of the artery over the duration (See Ravid [0024,0026,0032] the time varying TCS may be measured by the reflected RF waves over a cardiac pressure cycle and see figure 3 and 5); and 
determine a blood pressure measure of the subject based on the associated pulse waveform at least once every 2 minutes over the duration (See Ravid [0024,0026,0032], the time varying RCS may be measured based on the reflected RF waves over a cardiac pressure cycle with the arterial pulse waveform determined from the RCS from which the continuous blood pressure measurements taken).
	Regarding claim 18, Ravid teaches wherein the at least one antenna and associated first circuitry (See Ravid Figure 5, the antenna equivalent to RF sensor(See 401a,b,n) and the first circuitry can be the processor 404)  comprise at least a pair of RF transceivers including a first RF transceiver (RFT), and a second RFT (See Ravid [0026-0028] and [0032], multiple  RF sensors present in Figure 5 can transmit and receive RF signals).	Regarding claim 19, Ravid teaches wherein the second circuitry is additionally configured to sample the reflected RF waves received by each of the first RFT and the second RFT (See Ravid Figure 5, the antenna equivalent to RF sensor(See 401a,b,n) and the first circuitry can be the processor 404, See Ravid [0026-0028] and [0032], multiple  RF sensors present in Figure 5 can transmit and receive RF signals).
	Regarding claim 20, Ravid teaches further comprising attachment mechanism for removably attaching the device to or proximate the skin of the user (See Ravid [0028], the RF sensors may be incorporated into clothing, chest straps, wrist straps, skin patches), wherein the attachment mechanism is selected from the group consisting of: a vest, a garment, a wrist strap, a bracelet, a patch, and a chest strap (See Ravid [0028], the RF sensors may be incorporated into clothing, chest straps, wrist straps, skin patches).	Regarding claim 23, Ravid teaches further comprising at least two ECG electrodes (See Ravid [0029] two ECG sensors, also see Figure 5), and wherein the second circuitry is additionally configured to receive signals from the at least two ECG electrodes and at least one of process and analyze the received signals to determine arterial pulse peaks (See Ravid [0029], two ECG sensors used to view R peak for synchronizing the PTT with the RF sensors; also see claim 54-55). 	Regarding claim 24, Ravid teaches wherein the RFTs are spaced apart a predetermined distance comprising at least one of between 1 cm and 30 cm, 30 cm and 50 cm, 50 cm and 90 cm, and 90 cm and 200 cm (See Ravid [0028] and Figure 4 shows the sensors placed on sternum and thorax (sensors 401 and 402) therefore between 1-200 cm apart).	Regarding claim 25, Ravid teaches wherein the first RFT is arranged adjacent a proximal portion of the interrogation zone where the pulse waveform enters (See Ravid [0032], and also see clams 57,58,60,61, the RF sensor may be placed at the first location on a arterial tree) and a second RFT is located at a distal portion of the interrogation zone where the pulse waveform leaves the interrogation zone (See Ravid [0032], and also see clams 57,58,60,61, the RF sensor may be placed at the second location on a arterial tree, determing PAT).	Regarding claim 26, Ravid teaches wherein the proximal and distal portions of the interrogation zone are arranged along a longitudinal path corresponding to the artery's longitudinal path (See Ravid [0032], and also see clams 57,58,60,61, the RF sensors may be placed at the first and second locations on a arterial tree, determing PAT).
	Regarding claim 27, Ravid teaches wherein a pulse transit time (PTT) is determined based on the RF waves (See Ravid claim 60, two sensors may be used to determine PTT).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ravid in view of Gopalakrishnan et al. (US20150164349A1; hereinafter known as Gopalakrishnan).	Regarding claim 6, Ravid teaches herein the at least one controller is configured determine a plurality of RR intervals based on the detected peaks (See Ravid claim 53, computer instruction within processor characterize the RF arterial pulse waveform to determine peak to peak amplitude of the RF arterial pulse waveform, a time and location of at least one of the RF arterial waveform), Ravid is silent to analyze sequences of RR intervals and heartrate variability (ARR) values based on the plurality of RR intervals to determine atrial fibrillation in the subject. Gopalakrishnan teaches to analyze sequences of RR intervals and heartrate variability (ARR) values based on the plurality of RR intervals to determine atrial fibrillation in the subject (See Gopalakrishnan [0051-0052] and [0057-0058] and see Figure 2 and 3, RR intervals used to determine heart rate variability in order to real-time predict or detect atrial fibrillation). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ravid’s device to provide analyzing sequences of RR intervals and heartrate variability (ARR) values based on the plurality of RR intervals to determine atrial fibrillation in the subject like taught by Gopalakrishnan to improve Ravid’s device by providing prediction of irregular heart rate measurements in order to alert the user to search for professional help in circumstances which could lead to strokes or heart attacks (See Gopalakrishnan [0006]). 
Claim 8,9,21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ravid in view of Venkatraman et al. (US20140288436A1; hereinafter known as Venkatraman ).
Regarding claim 8, Ravid teaches the device of claim 1 (See Ravid Figure 3 and [0026]). Ravid is silent to wherein the established interval is selected from the group consisting of at least once: every 90 seconds, every 60 seconds, every 45 seconds, every 30 seconds, every 15 seconds, or every 5 seconds. Venkatraman teaches wherein the established interval is selected from the group consisting of at least once: every 90 seconds, every 60 seconds, every 45 seconds, every 30 seconds, every 15 seconds, or every 5 seconds (See Venkatraman [0060,0135], biometric monitoring every 10 minutes or 5-15 seconds every minute of cycle). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ravid’s device with established interval is selection from the group consisting of at least once: every 90 seconds, every 60 seconds, every 45 seconds, every 30 seconds, every 15 seconds, or every 5 seconds like taught by Venkatraman in order to provide Ravid’s device with improved power consumption because monitoring doesn’t have to be performed continuously (See Venkatraman [0208]). 	Regarding claim 9, Ravid teaches the device of claim 1 (See Ravid Figure 3 and [0026]) . Ravid is silent to wherein the established interval is set by a user-configurable parameter stored in a memory of the device. Venkatraman teaches wherein the established interval is set by a user-configurable parameter stored in a memory of the device (See Venkatraman [0060-0061][0135], device measures data according to duty cycle, controlled by control logic, the instructions may be suspended by user for heart rate or for low activity). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Ravid device with the established interval is set by a user-configurable parameter stored in a memory of the device like taught by Venkatraman in order to provide Ravid’s device with improved power consumption because monitoring doesn’t have to be performed continuously (See Venkatraman [0208]). 
Regarding claim 21, Ravid teaches the device of claim 17 (See Ravid Figure 3 and [0026]). Ravid is silent to wherein the second circuitry is additionally configured to determine the blood pressure measure of the subject at least once every 90 seconds, every 60 seconds, every 45 seconds, every 30 seconds, every 15 seconds, or every 5 seconds over the duration. Venkatraman teaches wherein the second circuitry is additionally configured to determine the blood pressure measure of the subject at least once every 90 seconds, every 60 seconds, every 45 seconds, every 30 seconds, every 15 seconds, or every 5 seconds over the duration (See Venkatraman [0060,0135], biometric monitoring every 10 minutes or 5-15 seconds every minute of cycle). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ravid’s device wherein the second circuitry is additionally configured to determine the blood pressure measure of the subject at least once every 90 seconds, every 60 seconds, every 45 seconds, every 30 seconds, every 15 seconds, or every 5 seconds over the duration like taught by Venkatraman in order to provide Ravid’s device with improved power consumption because monitoring does not have to be performed continuously (See Venkatraman [0208]). 	Regarding claim 22, Ravid teaches the device of claim 17 (See Ravid Figure 3 and [0026]). Ravid is silent to wherein the second circuitry is configured to determine the blood pressure measure of the subject within an interval set by a user-configurable parameter. Venkatraman teaches wherein the second circuitry is configured to determine the blood pressure measure of the subject within an interval set by a user-configurable parameter (See Venkatraman [0060-0061][0135], device measures data according to duty cycle, controlled by control logic, the instructions may be suspended by user for heart rate or for low activity). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Ravid device with wherein the second circuitry is configured to determine the blood pressure measure of the subject within an interval set by a user-configurable parameter to provide Ravid’s device with improved power consumption because monitoring doesn’t have to be performed continuously (See Venkatraman [0208]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ravid in view of Tran et al. (US20130069780A1; hereinafter known as Tran).
Regarding claim 15, Ravid teaches the device of claim 1 (See Ravid Figure 3 and [0026]). Ravid is silent to wherein the area of at least one antenna is between 0.5 cm2 and 15 cm2. Tran teaches wherein the area of at least one antenna is between 0.5cm2 and 15 cm2 (See [0093] and Figure 1D, microstrip antenna with area of 3.2 X 3.2cm2). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Ravid’s device with an area of at least one antenna between 0.5 cm2 and 15 cm2 like taught by Tran in order to provide Ravid’s device with antenna that sized for use within a patch and can sustain a frequency range to provide a focused signal for deeper monitoring of blood flow (See Tran [0093]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Charles Marmor can be reached on 571-272-4730.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791